Exhibit 10.14

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

LOGO [g137426g77k48.jpg]

EXPLORATION AND PRODUCTION

Office of the Manager of Finance for Drilling

Office of the Assistant Manager of Administration and Finance, Northern Region

Office of the Superintendent of Material Resources

Office for Assessment, Monitoring and Control of Supply Contracts

Additional Agreement No. 4 (Four) for Extension of Term to the public works
contract No. 424048860 based on unit prices between PEMEX - Exploration and
Production, decentralized public agency of the Federal Government, which in this
document shall be identified as “PEP”, represented by Mr. Juan Javier Hinojosa
Puebla, in his capacity as Deputy Head of Unit Drilling and Well Maintenance,
and on the Merco Industrial Engineering SA de CV and Forbes Energy Services LTD,
who shall be referred to as the “Contractor”, the former of which is represented
by Luis Lauro Moreno Ricart, in his capacity as Sole Manager, and the latter by
Jose Andres Suarez Canales in his capacity as Special Agent, in accordance with
the following records, statements, and clauses:

~Records~

 

I. On September 26, 2008, as a result of International Competitive Bidding which
is practiced in accordance with Free Trade Agreements signed by the United
Mexican States Number 18575051-027-08, and based on Articles 134 of the
Constitution of the United Mexican States, 3 subsection II, 26 subsection I, 27
Section I, 28, 30 Section II paragraph a) and 34 of the Public Works and Related
Services Law, the parties entered into the contract in question, for the
implementation of services related to: “Repair and maintenance work on wells in
the Poza Rica - Altamira Northern Region (Packet I).”

 

II. The contract was executed for a total of $234,256,757.01 MN (Moneda
Nacional/National Currency—Pesos) plus $48,842,604.99 USD plus Value Added Tax
and a lead time of 730 calendar days from September 26, 2008 and ending
September 25, 2010.

 

III. As part of the original contract, the parties signed the following
appendices:

 

Appendix A    LAYOUTS AND THEIR COMMUNICATION Appendix B    GENERAL
SPECIFICATIONS AND OTHER PROJECT    SPECIFICATIONS Appendix B-1    STANDARDS
Appendix DE-10    ITEM CHART/CATALOGUE Appendix DE-10A    UNIT PRICE LIST

PAGE 1 OF 10



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

Appendix DT-12    SCHEDULED PROGRAM OF OVERALL JOB IMPLEMENTATION Appendix DT-3
   LIST OF EQUIPMENT AND/OR EQUIPMENT AND PHYSICAL    LOCATION Appendix DT-10   
LIST OF SUPPLIES INVOLVED IN THE INTEGRATION OF THE    PROPOSAL Appendix DSP   
MATERIALS AND EQUIPMENT FOR PERMANENT    INSTALLATION TO BE PROVIDED BY PEP
Appendix “E”    EQUIPMENT AND/OR EQUIPMENT TO BE PROVIDED BY PEP    (OTHER THAN
EQUIPMENT FOR PERMANENT INSTALLATION) Appendix G    DOCUMENTATION REQUIRED BY
FUNDING SOURCES Appendix G-1    CERTIFICATE ON THE COUNTRY OF ORIGIN OF GOODS
AND/OR    SERVICES Appendix S    RESPONSIBILITY TO SAFETY, OCCUPATIONAL HEALTH,
AND    ENVIRONMENTAL PROTECTION OF PROVIDERS OR    CONTRACTORS PERFORMING WORK
IN PEMEX EXPLORATION    AND PRODUCTION FACILITIES Appendix BEO    TERMS AND
CONDITIONS OF USE OF THE ELECTRONIC LOG Appendix DT-17    PRIVATE AGREEMENT
REGARDING JOING PROPOSAL

 

IV. On December 4, 2009 both parties entered into Agreement No. 1, Inclusion of
Projects and New Items with Additional Increase of Amount by which PEP and the
Contractor agree to implement the work under this contract on site at Tertiary
Gulf Oil (Activo Integral Aceite Terciario del Golfo) which belongs to the
Northern Region of PEMEX Exploration and Production, at prices originally agreed
upon, for which the Contractor agrees to make no additional charge for the
execution of services, as long as these are of the same nature and scope as
those contained in the original contract.

Likewise, the parties agree to include 16 New Items corresponding to
extraordinary items: 6.9, 15.1, 15.2, 15.3, 15.4, 15.5, 15.6, 15.7, 15.8, 15.9,
15.10, 15.11, 15.12, 15.13, 15.14, and 15.15, as detailed in Additional Appendix
“B” which supplements Appendix “B” and Appendix “DE- 10A-1” which complements
the Appendix “DE-10A”, all of which are an integral part of this agreement.

Additionally, the parties agree to extend the contract amount by $41,043,200.00
MN plus $21,000,000.00 USD which added to the amount of the original contract of
$234,256,757.01 MN plus $48,842,604.99 USD results in a further sum of
$75,299,957.01 MN plus $69,842,604.99 USD.

The percentage of extension/increase is 17.52% in MN plus 43.00% in USD with
respect to the amount of the original contract.

PAGE 2 OF 10

 



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

V. On September 20, 2010 both parties entered into Agreement No. 2, Extension of
Deadline, by which PEP and the Contractor agree to extend the completion date by
97 calendar days added to the timeline established by the original contract of
730 calendar days, resulting in a new timeline of 827 days resulting in a new
contract termination date of December 31, 2010.

The percentage of extension/increase is 13.29% with respect to the term of the
original contract.

 

VI. On October 22, 2010 both parties entered into Agreement No. 3, Adding New
Items Without Increasing the Amount in which PEP and the Contractor agree to
include 27 New items, such as detailed in Additional Appendix “B” 1 and Appendix
DE-10A-1, which complements Appendix DE-10A an integral part of this agreement.

 

VII. In Memorandum No. 203-21000-21600-2926/2010 dated 17 December 2010 and
Technical Report, the Assistant Manager of Contract Services, Northern Division,
requested from the Assistant of Administration and Finance, Northern Division,
the preparation of an agreement to extend the termination/completion date of
contract 24048860. This is according to the following justification contained in
the technical report itself:

By way of Memoranda Nos. 208-21000-21600-3389-2010 and
227-21000-21700-02176/2010 the Operating Units of Tertiary Gulf Oil and Poza
Rica - Altamira (Unidades Operativas Aceite Terciario Del Golfo y Poza Rica)
respectively asked the Assistant Manager of Contract Services D. N. to make the
necessary arrangements to enter into an agreement extending the term and amount
of contract 424048860, i.e. to comply with the repairs of wells listed in
Operational Program 2011 (POT-I 2011) of Tertiary Gulf Oil (Activo Integral
Aceite Terciario del Golfo).

According to the POT-I 2011, Tertiary Gulf Oil (Activo Integral Aceite Terciario
del Golfo) has scheduled a total of 499 repairs, of which 313 are major and 186
minor.

POT-I 2011 AIATG

 

AIATG    ENE      FEB      MAR      ABR      MAY      JUN      JUL      AGO     
SEP      OCT      NOV      DIC      TOTAL  

PER

     15         15         15         16         14         14         15      
  15         16         13         14         16         178   

TER

     41         45         43         36         37         23         17      
  14         16         17         15         15         319   

RMA

     19         26         26         28         25         26         25      
  30         26         27         27         28         313   

RME

     9         14         16         17         18         18         15        
14         15         18         16         16         186   

 

RMA   PROYECTO   ENE     FEB     MAR     ABR     MAY     JUN     JUL     AGO    
SEP     OCT     NOV     DIC     TOTAL   [11A]   AGUA FRIA-COAPECHACA-TAJIN    
15        8        12        10        18        12        12        15       
19        20        15        18        174    [11D]  
AMATITLAN-PROFETA-TZAPOTEMPA-VINAZCO     2        12        10        17       
7        14        13        15        2        1        —          —         
93    [11E]   INTEGRAL COYULA-JAPETO     2        2        1        —         
—          —          —          —          —          —          —          —  
       5    [11G]   AREA 5 CHICONTEPEC     —          4        3        1       
—          —          —          —          5        6        12        10     
  41      TOTAL RMA     19         26         26         28         25        
26         25         30         26         27         27         28         313
                                RME   PROYECTO     ENE         FEB         MAR  
      ABR         MAY         JUN         JUL         AGO         SEP        
OCT         NOV         DIC         TOTAL     [11A]   AGUA FRIA-COAPECHACA-TAJIN
    3        8        8        8        8        6        1        —          2
       6        4        2        56   

PAGE 3 OF 10

 



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

[PAGE BREAK]

 

[11A] AGUA FRIA-COAPECHACA-TAJIN     3        8        8        8        8     
  6        1        —          2        6        4        2        56    

[11D] AMATITLAN-PROFETA-TZAPOTEMPA-VINAZCO

    6        6        8        9        8        9        10        10        12
       9        9        14        110    

[11E] INTEGRAL COYULA - JAPETO

    —          —          —          —          2        3        —          4
       1        3        3        —          16    

[11I] HUMAPA - BORNITA

    —          —          —          —          —          —          4       
—          —          —          —          —          4    

TOTAL RME

    9        14        16        17        18        18        15        14     
  15        18        16        16        186                              

GRAN TOTAL

    28        40        42        45        43        44        40        44   
    41        45        43        44        499    

Since PEP does not have repair kits available in order to operate under Tertiary
Gulf Oil (Activo Integral Aceite Terciario del Golfo), and in order to comply
with the operational program described above, that office has scheduled
interventions with equipment that is under the purview of this contract.

It is important to note, that because the contract ends its term this year,
Management Well Drilling and Maintenance North Division, in anticipation of such
a situation, by way of the Assistant Manager of Contract Services, with Memos
Nos. 203-21000-216000-1488-2011, 203-21000-216000-1489- 2010 and
2903-21000-216000-1490-2010 dated July 1, 2010, requested that the Assistant
Manager of Finance continue with the procurement process relating to Works of
Restoration of Production with respect to the Assets in the Northern Region
(Packets I, II, III), for which, all the required and appropriate documentation
was generated in accordance with the Public Works and Related Services Law.

However, due to the statement issued by the Office of the Attorney General of
Mexican Oil and Petroleum, dated July 2, 2010, by which it instructed that from
that date, all purchases, leases, services and works that require the hiring of
Mexican Oil and Petroleum (Petroleros Mexicanos) and its subsidiary bodies
dealing directly with Substantive Activities of Production (Actividades
Sustantivas de Carácter Productivo) referred to in the third and fourth articles
of the Regulatory Law of Article 27 of the Constitution of the Petroleum Sector,
should be conducted in accordance with the provisions of the Law of Mexican Oil
and Petroleum (Petroleos Mexicanos), its Regulations and the Administrative
provisions of Procurement (DAC).

For such purposes, several workshops were conducted that explained the new
guidelines to follow, noting that conducted on 01 September 2010 in the City of
Villahermosa, Tabasco, in which were established general and basic elements,
guidelines and practical suggestions that would allow for efficient
implementation of the new Pemex Exploration and Production (PEP) recruitment
scheme through the application of Administrative Provisions of Trading
Order/Hiring/Contracting (DAC) in matters of Procurements, Leases, Construction,
and Services corresponding to the Mexican Oil and Petroleum Law (Ley de
Petróleos Mexicanos).

Under these circumstances, it was imminent that the program originally scheduled
for bids for these contracts, be delayed because the projects of call which were
generated for Works of Restoration of Production (Packets I, II, III) had to be
adequate and supplemented in accordance with the provisions and requirements of
the new regulations cited above.

PAGE 4 OF 10

 



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

[PAGE BREAK]

It is important to mention that as part of the new regulations for Pemex, the
projects of call/bidding, depending on the amount of the contract as
appropriate, is subject to Review by a Works Subgroup (Subgroup A and B for
contracts, Subgroup for Sub-contracts C and D procurement by Region), the same
functions as an intermediary body between the Project Manager and Procurement
Group PEP in order that according to her official opinion, the projects are
approved by the PEP Contracting group.

The review sessions each subgroup will hold, shall be convened in accordance
with the approval requirements requested by the Administrative Project Areas
(Areas Admimistradoras de los Proyectos), taking into consideration PEP
Procurement Group sessions and the Committee on Procurement, Leasing, Works and
Services, and the Board of PEP or Pemex, as appropriate.

This reinforces the need for an extension in term of the contract in question,
pending the processing of Public International Bids for contracting of Works of
Restoration of Production I, II, and III. Taking into account the time needed
for meeting of the [sic] Works Subgroup of the PEP Contracting Group (45 days),
plus the bidding process (75 to 100 calendar days on average), which includes
the publication of bidding, clarification meetings, presentation of proposal,
stage evaluation of proposals, even the adjudication of bidding, and the process
of formalization.

Considering the times described, there would be tentatively in new contracts
dates indicated in the chart shown below, taking into account that possibility
that the winning companies of these bids may be foreign and may not be located
in this country, they are granted a term of 30 calendar days for the arrival of
equipment:

 

[11A] AGUA FRIA-COAPECHACA-TAIIN

    3        8        8        8        8        6        1        —          2
       6        4        2        56   

[11D] AMATITLAN-PROFETA-TZAPOTEMPA-VINAZCO

    6        6        8        9        8        9        10        10        12
       9        9        14        110   

[11E] INTEGRAL COYULA - JAPETO

    —          —          —          —          2        3        —          4
       1        3        3        —          16   

[11I] HUMAPA - BORNITA

    —          —          —          —          —          —          4       
—          —          —          —          —          4   

TOTAL RME

    9        14        16        17        18        18        15        14     
  15        18        16        16        186                             

GRAN TOTAL

    28        40        42        45        43        44        40        44   
    41        45        43        44        499   

PAGE 5 OF 10

 



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

As a result of the aforementioned, an extension of the term of the contract to
December 31, 2011 is required.

In order to assist with resource optimization strategies of PEP, the Industrial
Engineering Contractor Merco SA de CV and Forbes Energy Services Ltd. (Joint
Proposal), by way of Memorandum number 104-2010 dated December 17, 2010, offered
a discounted rate, which is detailed below:

The contractor shall grant PEP, in advance, a net discount of 8% to unit prices
established in the Items Catalog, Format “DE-10”, on new work orders under the
contract in question, that the sole interest in continuing its implementation
and to assist in optimizing budgetary resources for the Tertiary Gulf Oil
(Activo Integral Aceite Terciario del Golfo) project in 2011, this discount is
not retroactive, and will be effective upon approval of this agreement.

Currently found in SAP/R3 system, the contract has spent a total of
$252’247,822.07 [sic] plus $69’081,663.39 [sic] USD (Sixty-nine million
eighty-one thousand six hundred sixty-three U.S. dollars 9/100 USD) and has a
balance of $ 23’052,134.94 MN plus $760,941.60 USD, so that, in the case of the
need to increase the amount of the contract, steps shall be taken subsequently
according to the operational requirements of the Administrative Office of
Tertiary Gulf Oil (Activo Integral Aceite Terciario del Golfo) and the Poza
Rica-Altamira assets.

The development of this agreement will not affect the conditions that refer to
nature and essential characteristics of the object of the original contract.

~Statements~

PEP states through its representative that:

 

1. It accredits the powers of Mr. Juan Javier Hinojosa Puebla as Deputy Director
of the Well Drilling and Maintenance Unit in accordance with the approved
appointment by the PEP Board of Directors Regular Session No. 124 dated
March 23, 2009 in terms of articles 5 and Third Transitional Law of Petroleos
Mexicanos, published in the Official Journal of the Federation on November 28,
2008, likewise, credits his powers as Attorney General for Litigation and
Collections, Administrative Letters and Management of Pemex Exploration and
Production, by testimony of Deed Number 130024, book 4579 dated 29 May 2009 ,
granted before the lawyer Armando Galvez Aragón Pérez, Head of the Notary Public
number 103 in Mexico City, Federal District, that these powers have not been
revoked, limited, or modified in any way and therefore has power to enter into
this agreement.

PAGE 6 OF 10

 



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

2. Has approved budgetary resources available to cover the payments arising from
the provision of services under this contract for the budget year 2011.

The Contractor declares that:

 

1. Lauro Luis Moreno Ricart credits his person and powers as the Sole
Administrator Merco Industrial Engineering SA de CV, through testimony of the
Public Deed No. 2053, dated September 5, 2003, granted before Notary Public
number 115 of Reynosa City, Tamaulipas, Jacinto Pena Flores, enrolled in the
Public Registry of Commerce of Reynosa, Tamaulipas, under section 2-016 volume
number 775 business section on October 1, 2003, having never been revoked,
modified, or limited in any way.

 

2. Jose Andrés Suarez Canales credits his person and powers as a Special Agent
of Forbes Energy Services Company LTD, with the Notarial Act No. 12394 dated
October 6, 2009, granted before Mr. A. Ramses Capitanachi Lopez, Notary Public
No. 7 of the Seventh Demarcation of Notaries of the state of Veracruz, an
instrument that is properly enrolled in the Public Registry of Property and
Commerce of Poza Rica, Veracruz, in the Electronic Commercial Folio No. 7322*7
[sic] dated October 22, 2009.

 

3. The offer volunteered to “PEP” applying, from the date of execution of this
agreement, 8% (Eight percent) discount on the total amount of services to be
billed under this agreement.

 

4. The Contractor has reviewed and analyzed the percentage of discount offered
and states that Contractor maintains solvent its costs and fully viable
execution of the services provided without detriment to the quality or timing
thereof, under the terms agreed in the contract.

For all the above, and based on the provisions of the Contract Clause 15 and
Article 59 of the Law of Public Works and Related Services, and Articles 69 and
70 of the Regulations of the Public Works Act and Related Services, the parties
agree to the following:

~Clauses~

First: Additional Extension of Contract Timeline/Term.

As stated in Record VII of this instrument, the parties agree to extend the lead
time by 365 (Three hundred sixty-five) calendar days, which, added to the delay
arising from Agreement No. 3 (Three) of 827 (eight hundred twenty-seven)
calendar days, results in a new period of performance of 1,192 (One thousand one
hundred ninety-two) calendar days, leaving a new contract termination date of
December 31, 2011.

The percentage of extension is an increase of 50.00% which added to the 13.29%
derived from Agreement No. 3 results in a total percentage extension of 63.29%
over the original contract term.

PAGE 7 OF 10

 



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

Second: Modification of Term/Completion Date.

Resulting from the preceding clause, eleventh clause of the contract regarding
“Completion Term/Timeline”, to read as follows:

The CONTRACTOR agrees to perform the work under this contract at 1,192 calendar
days from the September 26, 2008 and completed no later than on December 31,
2011, in accordance with terms agreed upon in the contract and its appendices.

Third: Discount Offered.

Regarding the offer referred to in Contractor’s statements No. 3 and No. 4 of
this agreement, the Contractor agrees to submit separate billing for services
provided under this agreement, affecting the total amount billed for these
items, with the percentage of 8% (eight percent) which the Contractor offers as
a discount to PEP on payment to which it is entitled to receive for the
performance of services, estimated in the period.

The aforementioned, with the understanding that the original contract prices
remain fixed until the completion of contracted work, this being a discount
offered by the Contractor applicable to the billing work once implemented, in
this document and by signing of this instrument desists any payment of the
amount of the discount offered to “PEP” and frees PEP from any responsibility
for the ascertainment of the offer.

This on the basis of the provisions of Article 1832 of the Federal Civil Code,
applied in addition to the Law of Public Works and Services Related to the same
in accordance with Article 13.

Fourth: Endorsement Guarantees.

The Contractor, to ensure compliance with its obligations under this agreement,
agrees to deliver to the Superintendency of Material Resources, the Assistant
Manager of Administration and Finance, Drilling and Well Maintenance, Northern
Division, with offices in the Administration Building of Drilling Management and
Maintenance of Wells, Northern Division, Ground Floor, Colonia Herradura, DP
93370, of this city, or no later than the date of execution of this agreement, a
term extension endorsement to the Bond of Due Compliance, which was established
in Clause Seventeen and insurance policy that was established in the Eighteenth
Clause of the contract in question, for a period of 365 days, equivalent to
50.00% extension of the original term contract, so its effect will be until
31 December 2011, indicating that they are integral, and inseparable from the
original bond, delivered to ensure compliance with the contract, protecting the
terms of this agreement, on the understanding that the lack of timely submission
of these documents, empower PEP to suspend payment of invoices for work
performed under the extended deadline, which have been submitted or presented
for payment, up until those policies are delivered endorsements successfully,
without such suspension generated by the payment of expenses, for reasons
attributable to the Contractor and may itself be grounds for termination of the
contract.

PAGE 8 OF 10

 



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

Fifth: Other Provisions.

With the exception of the clauses amended, which must be understood in the terms
agreed here which remain unabated, all terms of the contract, its appendices and
agreements as amended, and the amount derived from Agreement No. 1 of
$275,299,957.01 MN plus $69.842,604.99 USD plus Value Added Tax.

After having read this instrument by the parties thereto and duly aware of the
content and scope of it, the parties hereby sign it under in 3 copies in the
city of Poza Rica de Hidalgo., Veracruz, on December 31, 2010.

 

For Merco Industrial Engineering S.A. de C.V.

     Forbes Energy Services LTD.

/s/ Luis Lauro Moreno Ricart

     /s/ Jose Andres Suarez Canales

Luis Lauro Moreno Ricart

     Jose Andres Suarez Canales

Sole Administrator

     Special Agent

For PEMEX Exploration and Production

    /s/ Juan Javier Hinojosa Puebla    

Juan Javier Hinojosa Puebla

Deputy Head of Drilling and Well Maintenance Unit

Signing this agreement on behalf of Pemex-Exploration and Production, under
which Mr. Juan Alfredo Ríos Jimenez, currently serves as Office Manager of the
Management of Drilling and Well Maintenance, Northern Division, according to
bid-UPMP 1611-2010 dated 19 October 2010 that endorsed Mr. Juan Javier Hinojosa
Puebla.

Review

PEMEX Exploration and Production

    /s/ Juan Alfredo Ríos Jimenez    

Juan Alfredo Ríos Jimenez

E. D. Management of Drilling and

Well Maintenance Northern Division of

Well Drilling and Maintenance Unit

 

Administrative

     Technical

/s/ Javier Alvarez Maya

     /s/ Jorge Medellin Verduzco

Javier Alvarez Maya

     Jorge Medellin Verduzco

E. D. Assistant Manager of Administration

     E. D. Assistant Manager of

and Finance, North

     Contract Services, P.M.P, D.N.

PAGE 9 OF 10

 



--------------------------------------------------------------------------------

Additional Agreement No. 4 (Four) for Extension of Term

Contract No. 424048860

Merco Industrial Engineering SA de CV / Forbes Energy Services LTD. (Joint
Proposal)

 

Prepared by

    /s/ Hugo Amaya Enderle    

Hugo Amaya Enderle

Superintendent of Material Resources

Legal

Review

    /s/ Mr. Eduardo Martinez Montesinos    

Mr. Eduardo Martinez Montesinos

Deputy Legal Services

Poza Rica, Northeast

 

LOGO [g137426g75l16.jpg]

           

THIS PAGE IS PART OF AGREEMENT NO. 4 (FOUR) OF CONTRACT NO. 424048860 SIGNED ON
31 DECEMBER 2010, CONSISTING OF 10 (TEN) PAGES.

PAGE 10 OF 10

 